Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is an examiner’s statement of reasons for allowance: 
We are not aware of any prior art toy assembly, which includes a housing on a surface, with a removable object; an opening member to open the housing; a motor to drive the opening member; and an impactor member which impacts the housing or support surface to cause the housing to move along the surface, as claimed.
We are not aware of any prior art toy assembly, which includes a housing with a removable object; an opening member to open the housing; a motor within the object, which drives the opening member; the object includes a travel member; the motor also drives the travel member; so that rotation of the motor causes the housing to open, and drives the object to travel away from a storage position, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711